In the

     United States Court of Appeals
                   For the Seventh Circuit
                        ____________________ 
Nos. 12‐3896 & 13‐1034 
UNITED STATES OF AMERICA, 
                                                       Plaintiff‐Appellee, 

                                     v. 

CONSTANTINO CEJAS and NICHOLAS CEJA, 
                                   Defendants‐Appellants. 
                        ____________________ 

          Appeals from the United States District Court for the 
           Southern District of Indiana, Terre Haute Division. 
         No. 11 CR 0037 01/02 — Jane E. Magnus‐Stinson, Judge. 
                        ____________________ 

    ARGUED NOVEMBER 5, 2013 — DECIDED AUGUST 1, 2014 
                ____________________ 

    Before BAUER, WILLIAMS, and SYKES, Circuit Judges. 
      WILLIAMS, Circuit Judge. Brothers Constantino and Nicho‐
las  Cejas’1  Valentine’s  Day  drug  dealing  activities  attracted 
                                                 
1 The brothers’ last names were spelled differently in the lower court and 

in their briefing before this court, specifically as “Constantino Cejas” and 
”Nicholas Ceja.” But counsel explained in oral argument that the differ‐
ence in the spelling was the result of an administrative error and that the 
correct spelling is “Cejas.” We therefore use that spelling for both broth‐
ers throughout this opinion. 
2                                          Nos. 12‐3896 & 13‐1034 

the  attention  of  law  enforcement  officials.  As  a  result,  they 
were  each  convicted  of  conspiring  to  distribute  drugs,  pos‐
sessing  and  distributing  50  grams  or  more  of  methamphet‐
amine, and possessing a firearm to further their drug activity 
that day. Constantino was also convicted on charges related 
to  his  drug  activities  on  February  8,  2011.  The  brothers  ap‐
peal their convictions. 
    They argue that the video showing them at Brian Denny’s 
home  was  inadmissible  because  the  government  did  not 
properly authenticate it, but the evidence supports the find‐
ing  that  the  video  was  an  accurate  depiction  of  the  events 
that  unfolded  on  February  14  and  intermittent  skips  in  the 
footage did not render the entire video inadmissible. Nicho‐
las urges us to find that the video also should have been ex‐
cluded because it unfairly prejudiced him, but nothing about 
the  video  would  cause  a  reasonable  jury  to  decide  the  case 
on an improper basis and the inferences the jury drew from 
it were reasonable. Nicholas’s remaining arguments also fail 
because  his  actions  on  February  14  provided  sufficient  evi‐
dence  to  support  his  convictions.  Constantino  claims  it  was 
error to count his gun possession on February 14 as a second 
conviction  under  18  U.S.C.  §  924(c)  because  he  continually 
possessed the gun from February 8, the date of the illicit ac‐
tivities underlying his first conviction, through February 14. 
But we have held that two predicate drug offenses involving 
distinct conduct can support two convictions under § 924(c). 
The  jury  convicted  Constantino  of  two  drug  trafficking  of‐
fenses,  and  found  that  he  carried  a  gun  during  each.  So  as 
harsh as a mandatory twenty‐five year sentence for a second 
conviction  may  be,  it  does  not  violate  double  jeopardy,  and 
the conviction stands. 
Nos. 12‐3896 & 13‐1034                                               3 

   We  affirm  the  brothers’  convictions  and  Constantino’s 
sentence. 
                       I. BACKGROUND 
    Brothers  Constantino  and  Nicholas  Cejas  were  indicted 
on charges related to drug activity that occurred on February 
8, 2011 and February 14, 2011. Their illicit activities came to 
the attention of law enforcement officials in early 2011 dur‐
ing the Federal Bureau of Investigation’s (“FBI”) surveillance 
of the methamphetamine trafficking activities of Brian Den‐
ny and his neighbor Gregory Miller in Terre Haute, Indiana. 
FBI  agents  monitored  and  recorded  the  activities  that  oc‐
curred  outside  of  Denny’s  and  Miller’s  homes  through  the 
use  of  a  pole  camera  mounted  on  a  nearby  utility  pole, 
which allowed the agents to view and control the video feed 
from  a  remote  location.  Much  like  a  convenience  store  sur‐
veillance  camera,  the  pole  camera  captured  a  live  feed,  but 
the  recording  skipped  every  few  seconds  and  did  not  pro‐
duce a fluid, continuous video. 
    On  February  8,  2011,  FBI  Special  Agent  Ed  Wheele  and 
other agents monitored the live video feed. The camera rec‐
orded Constantino, a security guard, and his son as they ar‐
rived  at  Denny’s  residence  in  Constantino’s  company  car. 
The video showed the pair enter Denny’s residence and exit 
the  home  a  short  time  later.  Denny’s  cooperation  with  the 
FBI  later revealed that Constantino sold  him methampheta‐
mine  while  inside  his  home  that  day.  Once  the  deal  was 
done,  undercover  agents  followed  Constantino’s  car  to  a 
nearby  restaurant  and  saw  him  carrying  a  handgun  and  a 
small  shield  on  his  hip.  In  an  effort  not  to  compromise  the 
surveillance operation, the special agents did not arrest Con‐
stantino that day. 
4                                           Nos. 12‐3896 & 13‐1034 

    The  pole  camera  showed  Constantino  arrive  at  Denny’s 
residence  once  again  on  February  14,  2011.  This  time,  his 
brother  Nicholas  was  with  him,  driving  Nicholas’s  pick‐up 
truck with Constantino in the passenger seat and Constanti‐
no’s son in the backseat. The pole camera recording showed 
the  brothers  leave  the  truck  and  Nicholas  walk  over  to  the 
toolbox attached to  the  bed of  the  truck and place his hand 
on  the  toolbox  lid.  The  video  records  the  toolbox  lid  open 
and  then  shut,  with  Nicholas  standing  beside  it.  But,  as 
Nicholas  points  out,  the  feed  does  not  show  him  take  any‐
thing  out  of  the  box.  The  brothers  then  entered  Denny’s 
home. Denny later testified that, once inside, either Nicholas 
or  Constantino  placed  four  ounces  of  methamphetamine  in 
his  microwave  and  received  $8,000  from  him.  After  leaving 
the  home  and  coming  back  within  the  pole  camera’s  view, 
the brothers walked to the truck and both went to the truck’s 
toolbox  before  driving  away.  Agent  Wheele  witnessed  this 
activity via the live feed and ordered the on‐site surveillance 
team to follow Nicholas’s truck. When the law enforcement 
officers  stopped  them,  Constantino  showed  the  officers  his 
security  badge  and  admitted  to  possessing  a  firearm.  The 
officers  seized  a  loaded  firearm  from  his  waistband  and 
found a second handgun and $8,000 cash in the toolbox. 
    Constantino and Nicholas were indicted for conspiring to 
supply  Denny  and  other  individuals  in  Indiana  with  over 
500  grams  of  methamphetamine.  In  connection  with  their 
activities on February 14, 2011, they were charged with pos‐
session  and  distribution  of  50  grams  or  more  of  metham‐
phetamine, in violation of 21 U.S.C. § 841(a)(1), and posses‐
sion  of  a  firearm  in  furtherance  of  a  drug  trafficking  crime, 
in violation of 18 U.S.C. § 924(c)(1)(A). Constantino was also 
hit with identical charges for his actions on February 8, 2011, 
Nos. 12‐3896 & 13‐1034                                             5 

as well as possession of a firearm by an alien illegally or un‐
lawfully present within the  United  States, in violation  of 18 
U.S.C. § 922(g)(5). Constantino pled guilty on this last count, 
and the brothers went to trial on the remaining charges. 
    At  trial,  Denny  testified  against  the  brothers.  He  admit‐
ted purchasing methamphetamine from Constantino, known 
to him as “Tino,” on five occasions in 2011 and testified that 
Nicholas accompanied Constantino to Denny’s residence “at 
least once, possibly twice.” According to  Denny, he did not 
know which brother actually provided the drugs on the oc‐
casion  when  they  came  to  his  house  together  because  they 
placed  the  drugs  in  his  microwave  out  of  his  sight.  Agent 
Wheele  testified  regarding  his  observations  while  monitor‐
ing  the  pole  camera  and  confirmed  that  the  recording  that 
the government wanted to admit into evidence was an accu‐
rate depiction of what he saw from his remote location. The 
one‐hour  video  recording  from  February  8  was  admitted 
without objection. Nicholas objected to the admission of the 
February 14 video for lack of foundation and completeness, 
but  his  objection  was  overruled  and  the  thirty‐five  minute 
video was admitted and the relevant clips shown to the jury. 
    The  jury  found  the  brothers  guilty  of  all  five  counts. 
Nicholas was sentenced to 180 months’ imprisonment, while 
Constantino  received  a  sentence  of  480  months’  imprison‐
ment.  Constantino  was  sentenced  to  120  months’  imprison‐
ment for the two distribution convictions, to run concurrent‐
ly with his 120‐month sentence for conspiracy and consecu‐
tively to his sixty‐month sentence for possessing a gun dur‐
ing the drug deal on February 8. But the majority of his sen‐
tence  came  from  the  300  months  imposed  pursuant  to  18 
U.S.C.  §  924(c)(1)(C),  which  requires  the  imposition  of  a 
6                                           Nos. 12‐3896 & 13‐1034 

twenty‐five year sentence, to run consecutively to any other 
sentence, for a defendant’s second conviction for possession 
of  a  firearm  in  furtherance  of  a  drug  trafficking  crime.  The 
brothers  timely  appealed  their  convictions,  which  we  have 
consolidated for our review. 
                           II. ANALYSIS 
    The  brothers  both  argue  that  the  February  14  video  was 
inadmissible  because  it  was  not  properly  authenticated. 
Nicholas  lodges a  second attack  against the  video, claiming 
it was unfairly prejudicial and that, without it, there was in‐
sufficient  evidence  to  convict  him.  Constantino  takes  issue 
with  his  sentence,  arguing  that  this  second  conviction  for 
possessing a firearm in furtherance of a drug trafficking of‐
fense  violated  the  Fifth  Amendment’s  Double  Jeopardy 
Clause, contravenes congressional intent, or the rule of lenity 
requires reversal. 
     A. Video Was Properly Authenticated 
     We  begin  with  Constantino  and  Nicholas’s  joint  argu‐
ment  that  the  video  showing  them  outside  of  Denny’s  resi‐
dence  on  February  14,  2011  should  not  have  been  admitted 
at  trial  because  the  government  did  not  establish  a  proper 
foundation to authenticate it. Our review of evidentiary rul‐
ings  is  for  abuse  of  discretion,  and  we  will  reverse  only  if 
“no  reasonable  person  could  take  the  view  adopted  by  the 
trial court.” United States v. Vargas, 552 F.3d 550, 554 (7th Cir. 
2008). 
   In  laying  the  foundation  for  admitting  the  video,  the 
government  established  through  Agent  Wheele’s  testimony 
that  the  pole  camera  produced  accurate  results  throughout 
the  investigation  and  the  video  offered  in  court  was  a  fair 
Nos. 12‐3896 & 13‐1034                                                   7 

and  accurate  depiction  of  what  he  saw  through  the  pole 
camera. After defense counsel objected, and the government 
elicited  more  details  about  the  accuracy  of  the  video  and 
Agent  Wheele’s  knowledge  of  the  events  shown  in  it,  the 
judge  overruled  counsel’s  authentication  objection  and  ad‐
mitted  the  video  into  evidence.  The  brothers  cannot  show 
that the court abused its discretion in doing so. 
    A party seeking to admit an item into evidence—whether 
a document, weapon, photograph, audio or video recording, 
or  other  item—must  first  establish  the  item’s  genuineness. 
Fed.  R.  Evid.  901.  This  requires  the  proponent  to  “produce 
evidence sufficient to support a finding that the item is what 
the proponent claims it is.” Id. Of course it must also be rele‐
vant  to  an  issue  at  trial.  Fed.  R.  Evid.  401,  402.  There  is  no 
question  that  the  February  14  video  was  pertinent  to  the 
government’s  efforts  to  prove  the  brothers’  guilt.  The  only 
question before us is whether the government satisfied Rule 
901’s authentication requirement. 
    The  admitting  party’s  burden  of  making  a  prima  facie 
showing  that  the  item  is  genuine  can  be  satisfied  in  several 
ways,  including  through  the  testimony  of  a  witness  with 
knowledge  or  evidence  showing  that  a  process  or  system 
produces accurate results. Fed. R. Evid. 901; see United States 
v. Fluker, 698 F.3d 988, 999 (7th Cir. 2012). For video record‐
ings,  like  tape  recordings,  the  proponent  should  also  show 
that the camera functioned properly, the operator was com‐
petent  in  operating  the  equipment,  and  the  recording  fairly 
and  accurately  represented  the  scene  depicted.  Cf.  United 
States  v.  Eberhart,  467  F.3d  659,  667  (7th  Cir.  2006)  (finding, 
for audio tapes, that the government must show by clear and 
8                                        Nos. 12‐3896 & 13‐1034 

convincing evidence that the recording is true, accurate, and 
authentic). 
    The  brothers’  argument  that  the  video  was  not  properly 
authenticated  fails  first  because  trial  testimony  from  wit‐
nesses with knowledge supported the finding that the video 
was what the government claimed it was—a video showing 
the events that occurred outside of Denny’s home on Febru‐
ary 14. The evidence establishes that the video showed Den‐
ny’s residence. Denny confirmed that Government Exhibit 3 
was  a  picture  of  his  house,  and  Agent  Wheele’s  testimony 
established that the house in that photograph was the same 
as the one shown in the video. These witnesses had personal 
knowledge that the house was Denny’s house. Denny’s tes‐
timony  also  provided  sufficient  evidence  for  a  reasonable 
jury to conclude that a drug buy went down with the broth‐
ers at his house on that day. He verified that he and “Tino” 
exchanged texts on February 14 discussing where to meet for 
that  day’s  drug  buy,  and  settled  on  meeting  at  his  home. 
Agent Wheele then testified that he watched the events un‐
fold as they were captured on the pole camera on February 
14,  which  showed  the  brothers  arrive  at  Denny’s  home  in 
Nicholas’s pick‐up truck. After he saw the brothers pull out 
of the driveway, Agent Wheele ordered law enforcement of‐
ficials to conduct a traffic stop and officers pulled them over 
as  they  were  heading  eastbound  from  Terre  Haute  (where 
Denny lives) to Indianapolis (where the brothers lived). The 
video had shown both brothers access the toolbox after exit‐
ing Denny’s home, and the officers found a gun and $8,000 
cash  in  the  toolbox  after  they  pulled  them  over.  This  evi‐
dence  corroborates  the  events  the  video  recorded  and  sup‐
ports a finding that it was a true and accurate representation 
of what happened outside Denny’s home on February 14. See 
Nos. 12‐3896 & 13‐1034                                                   9 

Eberhart, 467 F.3d at 667; cf. United States v. Carrasco, 887 F.2d 
794, 802 (7th Cir. 1989) (foundation is properly laid for a tape 
recording  when  there  is  corroborating  eyewitness  testimo‐
ny). 
    The brothers attempt to attack the reliability and accura‐
cy  of  the  pole  camera  recording,  but  their  argument  is  un‐
supported  by  the  record.  Agent  Wheele  confirmed  that  the 
pole  camera  was  monitored  throughout  the  investigation 
and  was  consistently  producing  accurate  results.  See  Eber‐
hart,  467  F.3d  at  667.  Additionally,  the  video  noted  the  pre‐
cise  date  and  time  of  the  recordings,  which  were  consistent 
with  the  activities  that  Denny  testified  occurred  on  those 
dates.  Cf.  Griffin  v.  Bell,  694  F.3d  817,  826–27  (7th  Cir.  2012) 
(affirming exclusion where video  did not  have date or time 
stamp).  Trial  testimony  that  Agent  Wheele  worked  with 
many pole cameras during his tenure as a special agent also 
made  it  clear  that  he  was  qualified  to  competently  monitor 
the  camera,  as  well  as  testify  regarding  its  general  use  and 
accuracy.  See  United  States  v.  Rembert,  863  F.2d  1023,  1026 
(D.C. 1988) (finding authenticity can be established by testi‐
mony  regarding  camera  use,  quality,  and  reliability).  This 
evidence, along with Agent Wheele’s testimony that the vid‐
eo recording presented in court was a fair and accurate rep‐
resentation of the recording of events he observed on Febru‐
ary 14, was sufficient for Rule 901’s purposes. See Fluker, 698 
F.3d  at  999  (“Only  a  prima  facie  showing  of  genuineness  is 
required; the task of deciding the evidence’s true authentici‐
ty and probative value is left to the jury.”). 
   The  brothers  give  us  no  sound  reason  to  doubt  the  vid‐
eo’s  authenticity.  They  do  not  argue,  for  example,  that  the 
scenes  depicted  in  the  video  did  not  occur  outside  of  Den‐
10                                         Nos. 12‐3896 & 13‐1034 

ny’s home, or that they were not the individuals seen in the 
video.  They  fail  to  give  us  any  reason  to  believe  the  video 
was  spliced,  or  improperly  altered  in  any  way,  or  that  the 
pole camera did not accurately record the events as they un‐
folded. See Bell, 694 F.3d at 826–27 (affirming decision not to 
admit  video  where  proponent  could  not  say  what  type  of 
device was used or whether video was altered); Carrasco, 887 
F.2d  at  802  (tape  admissible  where  there  is  evidence  it  was 
not altered improperly while in custody). They simply argue 
that  Agent  Wheele  was  not  the  proper  person  to  establish 
the genuineness of the video because he watched a live feed 
of  the  video  and  did  not  personally  witness  the  events  the 
recording captured. We reject this argument. As long as the 
government provided a convincing reason to believe that the 
video was a fair and accurate depiction of the events that un‐
folded on February 14, Rule 901 was satisfied. See Fluker, 698 
F.3d at 999 (authenticating email on circumstantial evidence 
alone  where  no  witness  saw  the  email’s  author  draft  the 
email);  Eberhart,  467  F.3d  at  667;  Rembert,  863  F.2d  at  1027 
(“Even if direct testimony as to foundation matters is absent 
…  the  contents  of  [an  item]  itself,  together  with  such  other 
circumstantial  or  indirect  evidence  as  bears  upon  the  issue, 
may serve to explain and authenticate [the item] sufficiently 
to justify its admission into evidence.” (quoting United States 
v.  Stearns,  550  F.2d  1167,  1171  (9th  Cir.  1977))).  Witnesses’ 
testimony  established  that  the  house  in  the  video  was  Den‐
ny’s  house,  and  explained  how  the  camera  worked,  that  it 
produced  accurate  results,  and  that  the  clips  in  court  were 
consistent with what the live feed showed as the events un‐
folded.  Therefore,  the  court  did  not  abuse  its  discretion  in 
admitting  it. See United States  v. Westmoreland, 312  F.3d 302, 
310–11 (7th Cir. 2002) (tape recording properly authenticated 
Nos. 12‐3896 & 13‐1034                                              11 

where testifying agent listened to the conversation via head‐
phones at the time the conversation took place). 
    The brothers also argue that the recording’s tendency to 
intermittently skip a few seconds at a time makes the record‐
ing  unreliable.  This  argument  also  fails.  “[R]ecordings  that 
are partially unintelligible are admissible unless the unintel‐
ligible portions are  so substantial as to render the entire re‐
cording untrustworthy.” United States v. Larkins, 83 F.3d 162, 
167 (7th Cir. 1996) (dealing with tape recordings). The video 
in this case skipped a few seconds at a time, totalling about 
thirty seconds over the course of the entire thirty‐five minute 
video.  The  few  seconds  missing  periodically  between 
stretches of properly recorded video footage did not render 
the  video  unintelligible,  unreliable,  or  irrelevant.  Id.  at  168 
(holding  that  unintelligible  parts  did  not  make  tapes  inad‐
missible,  but  went  to  their  weight  as  evidence).  Since  the 
skipping  of  the  video  did  not  prevent  the  jury  from  under‐
standing  the  course  of  events  in  this  case,  the  missing  sec‐
onds did not require exclusion of the entire video. 
    Because  the  video  was  relevant  to  establish  defendants’ 
presence at the site of a drug deal, trial testimony established 
a  prima  facie  showing  that  the  video  was  genuine,  and  the 
skipping nature of the video did not make it incomprehensi‐
ble,  the  court  did  not  abuse  its  discretion  in  admitting  the 
video. 
   B. Video Not Barred by Rule 403  
    Nicholas  finally  challenges  the  video’s  admission  by  ar‐
guing that it unfairly prejudiced him and should have been 
excluded under Federal Rule of Evidence 403. This argument 
is without merit because the video’s probative value was not 
12                                          Nos. 12‐3896 & 13‐1034 

substantially  outweighed  by  the  danger  of  unfair  prejudice 
or confusing the jury. See Fed. R. Evid. 403. 
    The pole camera video was relevant to the issue of Nich‐
olas’s involvement in the February 14 drug transaction as it 
showed Nicholas drive up to Denny’s residence around the 
date and time of the drug deal. It shows Nicholas leave the 
truck  and  walk  over  to  the  toolbox  attached  to  it.  It  shows 
the  toolbox  lid  open,  while  Nicholas  stands  beside  it,  and 
then closed with his hand on top of it. The video then shows 
Nicholas walking towards  Denny’s home  and exiting  a  few 
minutes  later.  Lastly,  the  video  shows  both  Nicholas  and 
Constantino  accessing  the  toolbox  before  Nicholas  drives 
away.  When  FBI  agents  pulled  the  brothers  over  a  few 
minutes later, they found $8,000 and a firearm inside Nicho‐
las’s  toolbox.  The  video  was  highly  probative  to  showing 
that Nicholas was part of the February 14 drug deal. 
    But  even  highly  probative  evidence  is  subject  to  exclu‐
sion  if  it  is  significantly  more  prejudicial  to  the  defendant. 
“Evidence is unfairly prejudicial if it induces the jury to de‐
cide  the  case  on  an  improper  basis  rather  than  on  the  evi‐
dence presented.” United States v. Conner, 583 F.3d 1011, 1025 
(7th Cir. 2009). Nicholas again hangs his hat on the fact that 
the video “was missing more  than 30 seconds of accumula‐
tive  footage.”  He  highlights  that  the  video  did  not  provide 
any  visual  evidence  that  he  removed  anything  from  the 
toolbox or carried anything in his hands as he entered Den‐
ny’s  house.  Defense  counsel  was  free  to  make  those  argu‐
ments in his closing argument, but the jury was equally free 
to draw reasonable inferences from the video and other ad‐
mitted  evidence.  See  United  States  v.  Keskes,  703  F.3d  1078, 
1088  (7th  Cir.  2013)  (“[T]he  jury  can  draw  reasonable  infer‐
Nos. 12‐3896 & 13‐1034                                              13 

ences  and  use  their  common  sense  in  assessing  the  evi‐
dence.”).  It  was  reasonable  to  infer  from  a  video  showing 
Nicholas  open  and  close  the  toolbox  that  he  pulled  some‐
thing  out  of  it.  The  firearm  found  in  the  toolbox  soon  after 
Nicholas  again  accessed  it  supports  the  inference  that  the 
“something”  he  pulled  out  was  actually  a  gun.  Common 
sense  would  counsel  him  not  to  carry  the  gun  or  drugs  in 
plain view, so we decline to draw much from the fact that he 
carried nothing in his hands. There is nothing about the vid‐
eo that would lead the jury to base its decision on anything 
other than the evidence presented. 
    Moreover, the video was not likely to confuse or mislead 
the jury. Nicholas argues that the video misled the jury into 
believing  that  his  “mere  presence”  implicated  him  in  the 
crimes of conspiracy and possession of a firearm. But the ev‐
idence suggested that Nicholas was more than just present at 
the  scene.  In  addition  to  driving  to  Denny’s  residence,  he 
was in the house when the drug deal occurred and appeared 
to access the toolbox where, immediately afterwards, a large 
amount of money and a gun were found. A reasonable juror 
could  conclude  that  Nicholas  actively  participated  in  the 
drug deal on February 14. The video was properly admitted 
because it was probative of Nicholas’s guilt, and the proba‐
tive  value  was  not  substantially  outweighed  by  the  danger 
of unfair prejudice or misleading the jury. 
   C. Sufficient Evidence to Convict Nicholas 
    Nicholas’s  final  argument  is  that  there  was  insufficient 
evidence  to  support  his  convictions  for  conspiracy,  posses‐
sion  and  distribution  of  methamphetamine,  and  possession 
of a firearm in furtherance of a drug trafficking crime. Faced 
with this type of challenge, we review to “determine wheth‐
14                                          Nos. 12‐3896 & 13‐1034 

er  any  rational  trier  of  fact  could  have  found  the  essential 
elements  of  the  crime  beyond  a  reasonable  doubt  when  the 
evidence  is  viewed  in  the  light  most  favorable  to  the  gov‐
ernment.” Larkins, 83 F.3d at 165. We will reverse only if “the 
record  is  devoid  of  evidence  from  which  a  jury  could  find 
guilt.” United States v. Hach, 162 F.3d 937, 942 (7th Cir. 1998). 
This  standard  is  as  difficult  as  it  sounds,  and  presents  a 
“nearly  insurmountable  hurdle”  for  defendants.  United 
States v. Morris, 576 F.3d 661, 665–66 (7th Cir. 2009). 
    Nicholas’s  challenge  does  not  clear  the  hurdle.  In  order 
to  establish  that  Nicholas  conspired  with  Constantino  to 
possess  and  distribute  drugs,  the  government  had  to  prove 
beyond a reasonable doubt that Nicholas knowingly and in‐
tentionally  agreed  to  join  Constantino’s  criminal  enterprise. 
See United States v. Johnson, 592 F.3d 749, 754 (7th Cir. 2010). 
Direct  evidence  of  an agreement is  not  required;  rather,  the 
charge  may  be  proven  through  circumstantial  evidence  re‐
garding  the  relationship  of  the  parties,  their  overt  acts,  and 
their  overall  conduct.  Id.  at  754–55.  Moreover,  while  mere 
association with an  individual involved in  a  criminal enter‐
prise is not sufficient, “presence or a single act will suffice if 
circumstances show that the act was intended to advance the 
ends of the conspiracy.” United States v. Crowder, 36 F.3d 691, 
695 (7th Cir. 1994). 
   The evidence at trial was sufficient to support Nicholas’s 
conspiracy  conviction.  First,  he  drove  from  Indianapolis  to 
Terre Haute for a quick encounter at Denny’s residence. Sec‐
ond, witnesses testified that most people drove straight into 
Denny’s driveway, but Nicholas chose to back his truck into 
the driveway. A reasonable jury could interpret this move as 
indicative  of  his  intent  to  hide  the  toolbox  from  passersby 
Nos. 12‐3896 & 13‐1034                                           15 

and put the car in a position to facilitate a quick getaway if 
things  went  awry.  The  evidence  that  Nicholas  went  to  the 
toolbox,  entered  Denny’s  residence  where  drugs  were  sold, 
and  again  approached  the  toolbox  upon  exiting—the  same 
toolbox  where  a  large  amount  of  cash  and  a  firearm  were 
found  soon  thereafter—is  sufficient  evidence  for  a  reasona‐
ble jury to determine that he was guilty of joining Constan‐
tino’s criminal enterprise. See United States v. Green, 258 F.3d 
683, 695 (7th Cir. 2001) (noting that courts of appeals do not 
re‐weigh the evidence presented to the jury and will reverse 
only if the evidence, “regardless of how it is weighed,” is in‐
sufficient to support the conviction). 
    Nicholas’s  conviction  for  possession  of  a  firearm  in  fur‐
therance of a drug crime also rests on solid ground. 18 U.S.C. 
§ 924(c)(1)(A) provides that “any person who, during and in 
relation to any crime of violence or drug trafficking crime … 
uses or carries a firearm, or who, in furtherance of any such 
crime,  possesses  a  firearm”  shall  be  subject  to  mandatory 
penalties. For this offense, “possession can be either actual or 
constructive.” Morris, 576 F.3d at 666. 
    The  evidence  supports  a  finding  that  Nicholas  actually 
possessed the gun found in the truck’s toolbox. As previous‐
ly  mentioned,  the  video  showed  Nicholas  standing  by  the 
toolbox when it was opened and closed both before and after 
the drug deal, and a gun was found inside the toolbox when 
the brothers were stopped a few minutes after leaving Den‐
ny’s home. His brother Constantino already had one gun on 
his  waistband,  so  it  is  hard  to  understand  why  he  would 
need another and plausible for the jury to believe, based on 
this  evidence,  that  it  was  Nicholas  who  carried  that  second 
gun into Denny’s house. 
16                                             Nos. 12‐3896 & 13‐1034 

    But  even  if  Nicholas  did  not  take  physical  possession  of 
the gun, he at least had constructive possession of it. “Con‐
structive  possession  is  a  legal  fiction  whereby  a  person  is 
deemed to possess contraband even when he does not actu‐
ally  have  immediate,  physical  control  of  the  object.”  United 
States v. Griffin, 684 F.3d 691, 695 (7th Cir. 2012). To establish 
constructive  possession,  the  government  must  demonstrate 
either that a defendant had exclusive control over or a sub‐
stantial  connection  to  the  property  where  the  contraband 
was found sufficient to allow the inference that the defend‐
ant  exercised  dominion  and  control  over  objects  found  on 
the property. Id.; Morris, 576 F.3d at 666–68 (collecting cases). 
Nicholas  owned  and  controlled  not  only  the  truck,  which 
read “Nick’s Landscaping” on the side, but also the toolbox 
attached  to  it.  His  ownership  indicated  his  control,  along 
with the fact that he accessed the toolbox immediately before 
and after the drug deal. That Constantino had access to it as 
well  does  not  change  our  analysis  because  Nicholas  had 
substantial control over it. See United States v. Kitchen, 57 F.3d 
516, 521 (7th Cir. 1995) (“Constructive possession may be ei‐
ther  sole  or  joint.”);  cf.  United  States  v.  Herrera,  757  F.2d  144 
(7th Cir. 1985) (no substantial connection where there was no 
evidence defendant exercised control over a locked footlock‐
er in a house he had just exited). And the gun, found in the 
toolbox,  was  also  within  his  control.  See  United  States  v. 
Newman,  ‐‐‐  F.3d  ‐‐‐,  2014  WL  2736091,  at  *1  (7th  Cir.  2014) 
(“[C]onstructive  possession  means  the  authority  to  exercise 
control.”);  United  States  v.  Caldwell,  423  F.3d  754  (7th  Cir. 
2005). This constructive possession of the gun in the toolbox, 
combined  with  the  fact  that  the  gun  was  found  atop  what 
could  reasonably  be  interpreted  as  drug  profits  ($8,000  in 
cash) right after the drug deal went down, is sufficient to es‐
Nos. 12‐3896 & 13‐1034                                             17 

tablish that he possessed the gun in furtherance of the drug 
crime.  United  States  v.  Seymour,  519  F.3d  700,  715  (7th  Cir. 
2008) (listing “proximity to drugs or drug profits” and “the 
time  and  circumstances  under  which  the  gun  is  found”  as 
factors  to  consider  in  determining  whether  gun  was  pos‐
sessed in furtherance of drug crime). 
    Nicholas’s  objections  to  his  conviction  for  possession 
with  intent  to  distribute  and  distribution  of  methampheta‐
mine fare no better. Similar to the firearm possession charge, 
actual or constructive possession of narcotics is sufficient to 
support a conviction under 21 U.S.C. § 841(a). United States v. 
Garrett, 903 F.2d 1105, 1112 (7th Cir. 1990); see also Morris, 576 
F.3d at 666. Here, there is no definitive evidence that Nicho‐
las was the one who physically possessed the drugs sold to 
Denny  on  February  14.  But  whether  Nicholas  touched  or 
controlled  the  drugs  is  not  dispositive  since  “any  person 
who knowingly aids … the commission of an offense may be 
found  guilty  of  that  offense  if  he  knowingly  participated  in 
the  criminal  activity  and tried  to make it succeed.” Seventh 
Circuit Pattern Jury Instruction 5.06 (2012 Ed.); see 18 U.S.C. 
§  2(a)  (“Whoever  commits  an  offense  against  the  United 
States  or  aids,  abets,  counsels,  commands,  induces  or  pro‐
cures  its  commission,  is  punishable  as  a  principal.”);  Nye  & 
Nissen  v.  United  States,  336  U.S.  613,  619  (1949).  In  other 
words, he who aids and abets another in committing a crim‐
inal offense is guilty of that offense just as if he had commit‐
ted  it himself.  See Rosemond  v. United States, 134 S. Ct. 1240, 
1245 (2014) (“§ 2 reflects a centuries‐old view of culpability: 
that a person may be responsible for a crime he has not per‐
sonally  carried  out  if  he  helps  another  to  complete  its  com‐
mission.”). “And an indictment need not charge the [aiding 
and  abetting  offense]  separately.”  Newman,  2014  WL 
18                                            Nos. 12‐3896 & 13‐1034 

2736091, at *2. The government argued at trial that Nicholas 
was  guilty  of  Count  IV  because  he  aided  and  abetted  its 
commission and the court instructed the jury on this theory 
of liability after trial. 
     Culpability for the substantive offense of possessing and 
distributing  narcotics  attaches  when  the  defendant  affirma‐
tively acts to further the offense with the intent of facilitating 
the  commission  of  the  offense.  See  Rosemond,  134  S.  Ct.  at 
1245. Precedent sets a low bar for satisfying the “affirmative 
act” requirement, which is met when the defendant actively 
and  knowingly  participates  in  carrying  out  any  part  of  the 
felonious conduct, irrespective of how minimal. Id. at 1245–
46  (discussing  history  in  detail  and  recognizing  that  “every 
little  bit  helps”  if  it  aids  crime  as  a  whole).  The  defendant 
does not have to participate in every element of the offense. 
Id.;  United  States  v.  Woods,  148  F.3d  843,  850  (7th  Cir.  1998). 
Nicholas  drove  to  Denny’s  home,  backed  his  truck  into  his 
driveway, and entered Denny’s home with Constantino and, 
according  to  the  jury’s  reasonable  determination,  a  gun. 
These actions solidly satisfy the  affirmative act requirement 
for aiding and abetting the drug offense. 
    But  this  does  not  throw  open  the  doors  of  liability  as 
wide as one might imagine, for satisfying the affirmative act 
element  is  not  enough  on  its  own  to  support  a  conviction. 
Instead, the government must also show that the defendant 
acted with the intent to facilitate the crime. Rosemond, 134 S. 
Ct.  at  1248–1250.  Unlike  the  affirmative  act  prong  of  aiding 
and abetting liability, “the intent must go to the specific and 
entire  crime  charged.”  Id.  at  1248.  That  element  is  satisfied 
“when  a  person  actively  participates  in  a  criminal  venture 
with  full  knowledge  of  the  circumstances  constituting  the 
Nos. 12‐3896 & 13‐1034                                          19 

charged offense.” Id. at 1248–49. The evidence indicating that 
Nicholas  backed  his  truck  into  Denny’s  driveway  and  car‐
ried a firearm into Denny’s home suggests that Nicholas was 
aware  of  the  plan  to  distribute  drugs  at  Denny’s  home. 
Nicholas,  having  denied  carrying  a  gun—an  assertion  the 
jury  reasonably  rejected—has  offered  no  alternative  reason 
for  entering  the  house  strapped,  and  we  can  discern  none. 
And  there  can  be  no  distribution  without  possession,  so  if 
Nicholas  knew  about  the  plan  to  distribute  the  drugs,  he 
necessarily  must  have  known  who  possessed  the  drugs, 
whether himself or Constantino. 
    The  gun  evidence  suggests  that  Nicholas  was  aware  of 
the plan to distribute drugs to Denny and acted to make the 
plan  succeed.  There  was  therefore  sufficient  evidence  to 
convict  him for possession with  the  intent to  distribute  and 
distribution  of  the  methamphetamine  that  Denny  received 
when the brothers came to his house on February 14. 
    D. No  Error  in  Constantino’s  Second  Conviction  for 
       Gun Possession or Resulting Sentence 
    We  now  turn  to  Constantino’s  final  challenge.  He  was 
convicted  on  two  drug  trafficking  charges  for  his  involve‐
ment  in  the  drug  deals  on  February  8  and  February  14  and 
two counts of possessing a gun in furtherance of a drug of‐
fense, one for each drug deal. Constantino was sentenced to 
five years’ imprisonment for the first firearm conviction and 
twenty‐five years’ imprisonment for the second, each to run 
consecutive to his sentence for the drug trafficking charges,  
                              
20                                                  Nos. 12‐3896 & 13‐1034 

pursuant  to  18  U.S.C.  §  924(c)(1).2  Constantino  argues  that 
the  second  firearm  possession  conviction  violates  double 
jeopardy and Congressional intent or that lenity requires re‐
versal. 
    Even though he possessed a gun during each drug deal, 
Constantino asserts he only violated § 924(c)(1) once because 
his possession of the gun was continuous and uninterrupted, 
and  convicting  him  on  two  separate  counts  violated  the 
Double  Jeopardy  Clause.  Because  Constantino  did  not  raise 
this double jeopardy argument before the district court, our 
review is for plain error and Constantino must show that the 
district  court  not  only  erred,  but  also  that  the  error  was 
plain, affected his substantial rights, and seriously called in‐
to question the fairness, integrity or public reputation of his 
trial. United States v. Warren, 593 F.3d 540, 544 (7th Cir. 2010). 
He cannot make this showing. 
    The  Fifth  Amendment’s  Double  Jeopardy  Clause  pro‐
vides that “[no] person [shall] be subject for the same offence 
to  be  twice  put  in  jeopardy  of  life  or  limb.”  U.S.  Const. 
Amdt.  V.  Because  of  its  protections,  criminal  defendants 
may not be exposed to a second prosecution for the same of‐
fense  after  conviction.  Nor  may  they  be  hit  with  “multiple 
punishments  for  the  same  offense  imposed  in  a  single  pro‐
                                                 
2   18 U.S.C. § 924(c)(1)(A) reads:  
           [A]ny  person  who,  during  and  in  relation  to  any  crime 
           of violence or drug trafficking crime …, uses or carries a 
           firearm,  or  who,  in  furtherance  of  any  such  crime,  pos‐
           sesses  a  firearm,  shall,  in  addition  to  the  punishment 
           provided  for  such  crime  of  violence  or  drug  trafficking 
           crime … be sentenced to a term of imprisonment of not 
           less than 5 years … .
Nos. 12‐3896 & 13‐1034                                             21 

ceeding.” Jones v. Thomas, 491 U.S. 376, 381 (1989). The clause 
therefore  prohibits  the  executive  branch  from  doubling 
down, bringing multiple prosecutions or seeking successive 
punishments  against  a  defendant  for  the  same  criminal  of‐
fense. United States v. Dixon, 509 U.S. 688, 696 (1993); McCloud 
v. Deppisch, 409 F.3d 869, 873 (7th Cir. 2005). 
    Constantino’s  argument  fails  because  the  punishment 
that resulted from his two § 924(c) convictions was not based 
on  the same criminal conduct. Rather, he was convicted for 
possessing a gun during his drug activity on February 8 and 
separately for possessing a gun during his criminal conduct 
on February 14. He argues that he only violated § 924(c) once 
because  he  says  his  possession  of  the  gun  was  continuous 
and  uninterrupted  throughout  those  seven  days.  He  cites 
several cases interpreting 18 U.S.C. § 922(g) for the proposi‐
tion  that,  where  the  same  gun  is  involved,  the  defendant 
must  relinquish  and  then  reacquire  actual  and  constructive 
possession  of  the  gun  to  be  charged  twice  with  unlawful 
possession of the gun. See, e.g., United States v. Ellis, 622 F.3d 
784,  794  (7th  Cir.  2010).  Constantino  contends  that  because 
he  possessed  the  gun  as  part  of  his  security  job,  and  never 
relinquished  and  reacquired  possession  of  it,  he  could  only 
be  charged  once  without  running  afoul  of  the  Double  Jeop‐
ardy Clause. 
    But to compare § 922(g) and § 924(c)(1) is to confuse ap‐
ples with oranges. The former, for its part, makes it a crime 
for  enumerated  groups  of  people  to  possess  any  firearm, 
such as felons, fugitives, and aliens unlawfully present in the 
United States. See 18 U.S.C. § 922(g). Our holdings that mul‐
tiple  §  922(g)  firearm  possession  convictions  and  sentences 
violate double jeopardy where the defendant’s possession of 
22                                                    Nos. 12‐3896 & 13‐1034 

the  same  firearm  is  uninterrupted  are  premised  on  the  fact 
that the unit of prosecution in § 922(g) cases is the gun pos‐
session itself; one gun (or several guns simultaneously) pos‐
sessed one time  sustains one conviction. See United  States v. 
Cureton,  739  F.3d  1032,  1041  (7th  Cir.  2014);  United  States  v. 
Conley, 291 F.3d 464 (7th Cir. 2002). Section 924(c)(1), on the 
other  hand,  prohibits  possessing  a  gun  during  a  drug  traf‐
ficking  offense.  See  §  924(c)(1).  Because  the  statute  ties  the 
gun  possession  charge  to  the  underlying  drug  transaction, 
the  unit  of  prosecution  is  each  predicate  offense  in  which  a 
firearm is carried, used, or possessed with the intent to fur‐
ther the drug crime, as long as there is some meaningful dif‐
ference in the conduct that led to each predicate offense. Cu‐
reton,  739  F.3d  at  1041–43  (finding  two  predicate  offenses 
supported only one § 924(c) conviction where the two predi‐
cate  offenses  were  committed  simultaneously  and  without 
any distinction in conduct); United States v. Paladino, 401 F.3d 
471, 478 (7th Cir. 2005); United States v. Cappas, 29 F.3d 1187, 
1190  (7th  Cir  1994)  (“[S]eparate  convictions  are  permissible 
[when] … jury … connect[s] each gun use to a separate predi‐
cate  offense.”).3  So  in  a  case  involving  two  drug  offenses 
based  on  separate  and  distinct  conduct,  a  defendant’s  “car‐


                                                 
3  Constantino disagrees with our interpretation and urges us to find that 

the unit of prosecution is “the possession, not the predicate drug traffick‐
ing  crimes,”  Appellant  Br.  p.  23,  or  at  the  very  least  that  the  statute  is 
ambiguous and the rule of lenity requires us to interpret it in his favor. 
But in our view, the statute unambiguously authorizes a separate convic‐
tion  for  each  distinct  predicate  offense  in  which  a  firearm  is  used,  car‐
ried, or possessed in furtherance of the crime, Cureton, 739 F.3d at 1043; 
Cappas, 29 F.3d at 1190, so the rule of lenity does not apply, Chapman v. 
United States, 500 U.S. 453, 463 (1991). 
Nos. 12‐3896 & 13‐1034                                              23 

rying  of  a  gun  during  each  of  them  constitute[s]  two  viola‐
tions of section 924(c).” Paladino, 401 F.3d at 478–79. 
    Here,  Constantino  was  convicted  of  two  separate  drug 
offenses, occurring on February 8 and February 14. The jury 
found that he possessed a gun in furtherance of each offense. 
Therefore, his two convictions for gun possession related to 
two separate drug offenses, not the same offense as prohibit‐
ed  by  the  Double  Jeopardy  Clause.  See  id.  (finding  separate 
drug  offenses  where  defendant  conducted  two  separate 
drug  transactions  on  the  same  day).  It  is  irrelevant  that  the 
same  gun  was  used  in  each  drug  transaction  or  that  Con‐
stantino  had  continuous  possession  of  it;  all  that  matters  is 
that a firearm was involved in furthering each distinct drug 
offense.  See  id.  at  478  (concluding  that  whether  defendant 
used  different  guns  or  the  same  one  was  “of  no  signifi‐
cance”). 
    But, Constantino argues, allowing continuous possession 
to  constitute  separate  possession‐in‐furtherance  charges 
leads to absurd results. He points out that a defendant who 
sells  drugs  to  multiple  customers  at  different  times  on  the 
same day while possessing a gun could be subjected to mul‐
tiple  consecutive  convictions  under  §  924(c),  while  an  indi‐
vidual who sells the same quantity of drugs to one customer 
would  not.  Constantino  is  right  that  these  hypothetical  de‐
fendants could end up with two very different sentences, but 
this  disparity  is  a  result  of  Congress’s  focus  in  passing  § 
924(c).  The  provision  resulted  from  Congress’s  recognition 
that  “[t]he  presence  of  guns  …  during  a  drug  transaction 
may increase the likelihood of violence erupting in what are 
often  already  volatile  situations,”  United  States  v.  Dickerson, 
705  F.3d  683,  689  (7th  Cir.  2013),  and  was  passed  to  target 
24                                          Nos. 12‐3896 & 13‐1034 

defendants  who  choose  to  involve  weapons  in  their  drug 
crimes. See, e.g., Muscarello v. United States, 524 U.S. 125, 131–
32 (1998) (citing the bill’s sponsor’s statement that the provi‐
sion sought “to persuade the man who is tempted to commit 
a Federal felony to leave his gun at home”); United States v. 
Diaz,  592  F.3d  467,  473–74  (3d  Cir.  2010).  The  amount  of 
drugs is not the dispositive factor; rather it is whether a fire‐
arm was used, carried, or possessed to further a drug crime 
that matters. 
     The resulting twenty‐five year sentence for Constantino’s 
second gun  possession conviction, as  harsh as it may  seem, 
is exactly what § 924(c) demands. “In the case of a second or 
subsequent  conviction  under  this  subsection,  the  person 
shall be sentenced to a term of imprisonment of not less than 
25 years” and “no term of imprisonment imposed … under 
this subsection shall run concurrently with any other term of 
imprisonment  imposed  … .”  §  924(c)(1)(C)‐(D).  Congress 
made  a  “‘plain  statement  of  its  intent  to  stack  punishments 
in … § 924(c)(1).’” United States v. Seawood, 172 F.3d 986, 989 
(7th  Cir.  1999)  (quoting  United  States  v.  Overstreet,  40  F.3d 
1090,  1095  (10th  Cir.  1994)).  But  we  also  recognize  the  au‐
thority of the United States Attorneys to exercise prosecuto‐
rial  discretion  and  serve  the  interests  of  justice  in  deciding 
what charges to bring against a defendant. Given the facts of 
this case, including that Constantino was a new offender and 
did  not  actually  use  the  gun  he  possessed  during  his  drug 
crimes, we do not understand the prudence of charging him 
with two § 924(c) offenses. But we do not have the authority 
to step  into the place of the  prosecutors and use the discre‐
tion they failed to exercise. Regardless of what we may think 
of  the  decision  to  charge  Constantino  twice  under  §  924(c), 
the  charges  do  not  violate  double  jeopardy  or  run  afoul  of 
Nos. 12‐3896 & 13‐1034                                          25 

Congressional  intent  and  were  permissible.  The  jury  found 
that  Constantino  made  a  choice  to  have  a  gun  with  him  to 
further the execution of each of his drug deals on February 8 
and 14, so the two convictions and his sentence stand. 
                      III. CONCLUSION 
    The convictions and sentences of Constantino and Nicho‐
las Cejas are AFFIRMED.